DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/1/2019.  These drawings are accepted for examination.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0021676 (priority to JP 2017-053647 (17 March 2017)).

Regarding claims 1-2 and 8, Shinohara et al discloses and teaches an information processing apparatus and recording system including a dewar covering a head of a patient and including multiple sensors, a single imaging device which acquires images of at least three or more reference points and the dewar (0004, 0073-0078, 0093, 0132-0135), as well as memory and processor elements configured to measure brain activity, determine positional relationship between reference points and the sensors of the dewar, and iteratively determining the positions between reference and sensors over time and multiple image captures (0057, 0239-0242, 0070-0080, 0208, 0217).
The use of magnetic generators on the subject, and the determination being based on the magnetic fields generated by the generators is disclosed and taught to provide data representing the positional relationships between sensors and markers (0054-0056, 0061, 0070, 0106, 0114, 0131, 0139).

Regarding claims 3-5, Shinohara et al disclose and teach the processing and solving of positions between the dewar elements, sensors, and reference points of the subject, as well as the acquisition of 3d shape images (0232, Claim 6, 0132). 
Shinohara et al disclose the processor of data to utilize the 3d imaging data and space as well as sensor position and shape information of the dewar (0155, 0159-0160). Finally, Shinohara et al disclose the detection of “feature points” of the head of a subject (0232-0237, 0054, 0070, 0151, 0208-0210).

Regarding claims 6-7, Shinohara et al discloses the localization of markers having known dimensions, and the positioning of markers/points over the skin/on the skin of the subject over bones of the head (Fig 14, 15, 16, 0125-0128, 0208-0212).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793